Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9934364 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
1.	The following is an Examiner’s statement of reason for allowance: Claims 31 and 41 are considered allowable since when reading the claims in light of the specification, as per the MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims specifically…
‘wherein the distribution in the feature coordinate space indicative of the event population of interest is formed by:
(a) dividing an axis of the feature coordinate space into a plurality of segments, thereby dividing the feature coordinate space into a plurality of hypervoxels; and

In regards to claim 41, ‘….wherein the distribution in the feature coordinate space indicative of the event population of interest is formed by: 
(a) dividing each axis of the feature coordinate space into a plurality of segments, thereby dividing the feature coordinate space into a plurality of hypervoxels; and
(b) for a hypervoxel of the plurality of hypervoxel s. determining a count of a number of events of interest comprising an event feature value that locates the event of interest in the hypervoxel.’

2.	Because claims 32-36, 38-40 and 43-49 depend directly or indirectly from claims 31 or 41, these claims are considered allowable for at least the same reasons noted above with respect to claims 31 and 41.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-

/P. C./
Examiner, Art Unit 2121
Peter Coughlan
Patent Examiner





/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121